Appeal by defendants from two judgments (one as to each of them) of the Supreme Court, Kings County, both rendered August 8, 1975, convicting them of (felony) murder upon a jury verdict, and imposing sentence. Defendant Murray also appeals from an order of the same court, entered August 26, 1975, which denied his motion to vacate the conviction and for a new trial. Judgments and order affirmed. There was overwhelming proof of both the underlying predicate felony and the homicide in support of the verdict finding the defendants guilty of felony murder. The order appealed from was properly made. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.